Citation Nr: 1823036	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a cervical spine disability (degenerative disk disease).

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability (chronic low back strain).

3.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability (tendonitis) prior to February 25, 2008, and in excess of 20 percent from February 25, 2008.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right hip disability (degenerative joint disease).

5.  Entitlement to an initial evaluation in excess of 10 percent for a left hip disability (degenerative joint disease).

6.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability (degenerative joint disease).

8.  Entitlement to an initial compensable evaluation for a right ankle disability (tendonitis).

9.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis, bunion deformity and degenerative joint disease of the large toe, metatarsal joint.

10.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist disability (tendonitis).

11.  Entitlement to an initial evaluation in excess of 10 percent for a left wrist disability.

12.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

13.  Entitlement to service connection for an acquired psychiatric disorder (claimed as mental issues).

14.  Entitlement to service connection for a right elbow disability.

15.  Entitlement to service connection for a left shoulder disability.

16.  Entitlement to service connection for generalized joint pain (arthralgia).



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1994 to January 1998 and from January 1998 to February 2008.  She also served on active/inactive duty for training with the Air Force National Guard from April 1991 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This matter was previously before the Board in March 2016 at which time the case was remanded for additional development.  There has been substantial compliance with the March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issues before the Board in March 2016 included entitlement to service connection for sleep apnea.  However, the Agency of Original Jurisdiction (AOJ) granted service connection for sleep apnea in a September 2016 rating decision.  Thus, as this represents a full grant of the benefit that was sought with respect to this issue, the issue is no longer in appellate status and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal also arises from an April 2012 rating decision that denied service connection for Grave's disease.  However, the AOJ later granted service connection for Grave's disease in a September 2016 rating decision.  As this matter has likewise been fully resolved, it too is no longer in appellate status and will not be further addressed.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of increased ratings for the Veteran's service-connected cervical spine, lumbar spine, right shoulder, right and left hip, right and left knee, right ankle, right and left wrist, bilateral foot, and migraine headache disabilities are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disability.

2.  The Veteran's diagnosis of right lateral epicondylitis is attributable to service.

3.  The Veteran's diagnosis of left shoulder impingement syndrome is attributable to service.

4.  The Veteran's generalized multi joint pain (arthralgia) does not result in functional impairment or a disability separate and distinct from her presently service connected degenerative joint disease/degenerative disc disease of the cervical spine, lumbar spine, right and left hips, and right and left knees; tendonitis of the right shoulder, right ankle and right and left wrists; bilateral plantar fasciitis; right lateral epicondylitis; and left shoulder impingement syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, claimed as mental issues, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right elbow disability, diagnosed as lateral epicondylitis, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a left shoulder disability, diagnosed as left shoulder impingement syndrome, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for generalized joint pain (arthralgia) have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including psychosis and arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


II.  Analysis

A.  Psychiatric Disability

As noted above, an essential element for establishing service connection is competent evidence of a current disability.  Shedden, supra; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this matter, the evidence of record establishes that the Veteran has not been diagnosed as having a psychiatric disability at any point since she filed her claim for service connection for such a disability in February 2009.  

The evidence includes VA examinations reports and outpatient records.  An April 2009 VA examination report notes that the Veteran had a history of depression while pregnant 10 years earlier which would have been in approximately 1999, well before her February 2009 claim.  This report goes on to note that her major depressive disorder was in full remission.  There is also a VA examination report in June 2016 that contains the examiner's conclusion that the Veteran had no psychiatric diagnosis at that time that met the DSM-5 criteria.  At this examination the Veteran reported a history of depression following the birth of her son, around 1999/2000, which lasted for "a couple of years".  She also said she had been prescribed medication for the condition which she stopped taking in 2004.  She denied at that examination any symptoms associated with anxiety, panic, phobias, obsessions/compulsions, eating disorders, mania/hypomania, or symptoms associated with a thought disorder.  It was also noted that she did not endorse symptoms associated with posttraumatic stress disorder.  The examiner concluded that based on a comprehensive psychological evaluation, the Veteran did not report a cluster of symptoms and subsequent clinically significant distress or functional impairment that meets DSM-5 criteria for a psychiatric diagnosis at that time.  

The April 2009 VA examiner went on to note that the Veteran endorsed some fluctuating mood symptoms that were subclinical in nature, did not result in clinically significant distress, and did not impact social or occupational functioning in a clinically significant manner.  She reported that in spite of these reported symptoms, the Veteran reported maintaining full-time government employment for which she is required to maintain a security clearance; completed her master's degree in 2012 without academic issues; maintains good relationships with her children, family, and friends; engages in regular social and leisure activities; manages activities of daily living without issue; and takes regular college courses to ensure occupational proficiency/currency.

Pertinent VA outpatient records likewise to do not reflect a current psychiatric diagnosis.  Rather, these records show that the Veteran had negative screens for depression in January 2011, May 2012 and August 2014.  In regard to the May 2012 depression screen, this was taken during a primary care intake evaluation at which time the examiner reported that the Veteran had had anxiety and depression treatment with medication in the past, but none recently.  

Inasmuch as the first element of the claim for service connection for a psychiatric disability has not been established, i.e., competent evidence of a disability at any point since the Veteran filed her February 2009 claim for service connection, the weight of evidence is against the claim on this basis and the claim must be denied.  Shedden, 381 F. 3d at 1167.  It follows that no further discussion of the other essential elements of a service connection claim is necessary.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38  U.S.C. § 5107 (b).

B.  Right Elbow Disability

Service treatment records include a May 2007 record containing the Veteran's report of experiencing sharp pain in her elbow for three to four weeks.  She said at that time that she did not recall the mechanism of injury, but that she sometimes carried around a 10 pound backpack every day which rested on her elbows.  She was diagnosed as having medial epicondylitis and was prescribed Motrin for pain.  

The Veteran reported on a December 2007 Report of Medical History that she experiences pain in her elbows that "comes & goes".  

At a postservice VA general examination in April 2009, the Veteran complained of right elbow pain.  She said that she initially developed right elbow pain in 2006 without any trauma and was seen medically and treated conservatively for elbow tendonitis.  It was noted that the right elbow tendonitis had resolved with intermittent flare ups of pain ever since.  She was assessed as having right elbow tendonitis that had resolved.

The Veteran reported at an August 2016 VA examination that she developed right elbow pain in approximately 2006 without incident or injury which she attributed to physical training as well as carrying heavy equipment on board a ship.  She was noted to have been diagnosed as having tendonitis and had been treated with Motrin.  She reported intermittent moderate pain in the right elbow which she said she treats with rest and Motrin.  Right elbow x-rays showed no evidence of arthritis.  She was diagnosed as having lateral epicondylitis.

The April 2016 VA examiner opined that the Veteran had a current diagnosis of right elbow lateral epicondylitis.  However, he went on to state that he could find no evidence on review of the Veteran's service treatment records from her years of active military service of a diagnosis or treatment for a right elbow condition including lateral epicondylitis.  Therefore, he concluded that it is less likely that this condition originated in service.  However, service treatment records clearly show that the Veteran was diagnosed in May 2007 as having right medial epicondylitis and she complained of intermittent right elbow pain on a December 2007 Report of Medical History.  Thus, the examiner's August 2016 opinion is based on an inaccurate medical history and is thus not found to be a probative medical nexus opinion.  

Although the Veteran's inservice diagnosis of right medical epicondylitis has been found to have resolved, per the Veteran's credible statements as reflected in the medical records, her right elbow pain has persisted to present.  Thus, in view of the Veteran's present diagnosis of right lateral epicondylitis, and by resolving all reasonable doubt in her favor, the Board finds that service connection for right lateral epicondylitis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Left Shoulder Disability

Service treatment records include a December 2007 Report of Medical Assessment which is signed by a doctor and lists bilateral shoulder impingement in the examiner's summary of findings.

Within one year of the Veteran's February 2008 service discharge, in December 2008, the Veteran was diagnosed as having left shoulder impingement syndrome.  X-rays taken at that time were negative for arthritis.  Shortly thereafter, in February 2009, she filed a claim for service connection for a left shoulder disability.  

Subsequent to the Veteran's February 2009 claim, in April 2009, she underwent a VA examination and was found to not have a present left shoulder disability.  The Veteran reported at the examination that she developed bilateral shoulder pain in 2000 and had been treated conservatively for impingement syndrome.  She denied at the examination having any left shoulder pain, although she did report pain when lifting the arm.  She also reported having one major flare up of left shoulder pain during the past year.  X-rays of the left shoulder were normal.  After examining the Veteran and reviewing her medical history, the examiner diagnosed her as having left shoulder tendonitis that had resolved.  He noted that she had a normal physical exam and x-rays.

In Romanowsky v. Shinsekie, 26 Vet. App. 289 (2013), the Court held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA adjudicating the issue.  In this case, it is apparent that the Veteran's left shoulder impingement syndrome resolved at some point between the December 2008 physical therapy evaluation and her April 2009 VA examination.  At exactly what point the disability resolved is not clear from the evidence.  Thus, in consideration of the Court's holding in Romanowsky and by resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left shoulder impingement syndrome was present at the time that she filed her February 2009 claim for a left shoulder disability.  Accordingly, the claim for service connection for left shoulder impingement syndrome is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 3.303.  

D.  Generalized Joint Pain (Arthralgia)

The Veteran's service treatment records reflect the Veteran's complaint of pain in various joints and her report that she had arthritis.

A March 2008 VA primary care new patient evaluation report assesses the Veteran as having joint arthralgia.  Subsequent VA outpatient records and VA examination reports reflect her complaints of generalized joint pain.  

While there is no question that the Veteran suffers from multi joint pain (arthralgia), her pain and functional impairment due to pain are reflected in her presently service connected degenerative joint disease/degenerative disc disease of the cervical spine, lumbar spine, right and left hips, and right and left knees; tendonitis of the right shoulder, right ankle and right and left wrists; bilateral plantar fasciitis; and newly service connected right lateral epicondylitis and left shoulder impingement syndrome.  In other words, the evidence does not show that her multi joint pain causes functional impairment or a disability that is separate and distinct from her already service connected disabilities.  See Saunders v. Wilkie, No. 15-975 (April 3, 2018).  As far as the possibility of functional impairment caused by pain in other nonservice-connected joints, the April 2009 VA examiner reported that for the condition listed as general pain in all joints, during the history and physical exam there were no further joints of issue.

Accordingly, the weight of evidence is against the claim for service connection for generalized joint pain (arthralgia).  As such, no further discussion of the other essential elements of a service connection claim is necessary.  Shedden, 381 F. 3d at 1167.  As the weight of evidence is against this claim, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b).


ORDER

Service connection for an acquired psychiatric disorder (claimed as mental issues) is denied.

Service connection for a right elbow disability, diagnosed as right lateral epicondylitis, is granted; subject to the law and regulations governing the payment of monetary benefits.

Service connection for left shoulder disability, diagnosed as left shoulder impingement syndrome, is granted; subject to the law and regulations governing the payment of monetary benefits.

Service connection for generalized joint pain (arthralgia) is denied.


REMAND

Bilateral Foot Disability

Since the Veteran's initial appeal of a noncompensable rating for her bilateral foot disability, the RO, in September 2014, increased the rating to 10 percent effective in February 2008.  This represents a partial grant of the benefits being sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this regard, the record shows that the RO relied, in part, on an August 2014 VA examination report to increase the Veteran's rating to 10 percent, but no higher.  However, in assessing the Veteran's entitlement to a higher than 10 percent rating, the Board finds that the August 2014 VA examination report is inadequate for rating purposes since the examiner did not provide responses to the pertinent rating criteria.  In this regard, although the Veteran is not service-connected for bilateral pes planus, his service-connected bilateral plantar fasciitis, bunions and degenerative joint disease (DJD) metatarsophalangeal (MTP) joint, are rated by analogy to the criteria for pes planus.  See 38 C.F.R. § 4.71, Diagnostic Code 5276; see also 38 C.F.R. § 4.20 (when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury).  Consequently, the fact that the August 2014 examiner did not for the most part provide responses to the questions pertaining to pes planus findings renders the examination report inadequate.  That is, the present findings are inadequate to determine whether the Veteran is entitled to a higher than 10 percent rating under Code 5276.  Accordingly, a remand is in order so that the pertinent criteria for the Veteran's service-connected bilateral foot disability may be fully addressed by the examiner and properly adjudicated.  See Barr v. Nicholson, 21  Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Orthopedic Disabilities Other Than the Feet

Unlike the Veteran's service-connected foot disability, the criteria that pertain to the Veteran's remaining service-connected orthopedic disabilities on appeal require joint testing and/or range of motion testing.  These disabilities include disabilities of the cervical spine, lumbar spine, right shoulder, right and left hip, right and left knee, right ankle, and right and left wrists.  The Veteran was last examined for these disabilities in August 2014.  Although range of motion testing was performed at that time, the examiners did not indicate whether range of motion testing was conducted in active motion, passive motion, or weight-bearing and non-weight-bearing.  In Correia v. MacDonald, 28 Vet. App 158, 168-169 (2016), the United States Court of Appeals for Veterans Claims (Court) found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Consequently, in order to satisfy the requirements set out by the Court in Correia, new VA examinations are required in order to accurately assess the severity of the Veteran's orthopedic disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    

Migraine Headaches

The Veteran reported at a VA neurological examination in August 2009 that she experienced headaches approximately once a month or every other month.  However, she subsequently reported in her Notice of Disagreement in August 2010 that she experienced headaches at least several times a month.  This suggests a possible worsening of her migraine headache disability.  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).   Accordingly, in order to properly assess the severity of the Veteran's migraine disability, she should be afforded a new VA examination.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.

Lastly, updated VA treatment records should be obtained and associated with the record.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent VA records on file are dated in July 2016.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from July 2016 to the present.  If the requested records are unavailable, this should be documented in the claims file and the Veteran and his representative should be notified.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of her service connected bilateral plantar fasciitis, bunions, and DJD MTP joint.  The claims file should be made available for review, and the examination report should reflect that such review occurred.

The examiner should address the current nature and severity of all manifestations of the Veteran's bilateral foot plantar fasciitis, bunions and DJD MTP joint.

The examiner is asked to address the severity of the disability (e.g., moderate, severe, pronounced) and whether there is objective evidence of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The examiner should also address whether there is marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In addition, the examiner should address the functional impairment associated with the Veteran's bilateral plantar fasciitis, bunions and DJD MTP joint.

3.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of her service connected cervical spine, lumbar spine, right shoulder, right and left hip, right and left knee, right ankle, and right and left wrist disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe all symptomatology, including neurological residuals, if any, associated with the Veteran's degenerative cervical and lumbar spine disabilities.

4.  Schedule the Veteran for a VA examination to determine the current severity of her service connected migraine headaches.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail. 

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must report all signs and symptoms of the Veteran's current migraine headaches, to include the frequency of any prostrating and prolonged attacks, and if any, the impact of such attacks on the Veteran's economic adaptability.

5.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


